IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES D. SMITH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5826

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Duval County.
Lance M. Day, Judge.

James D Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Fla. R. App. P. 9.140(b)(3).

WINOKUR, JAY, and WINSOR, JJ., CONCUR.